Citation Nr: 1623607	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right ankle disability.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to a right ankle disability.

4.  Entitlement to service connection for residuals of trauma to the fingers of the left hand.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1974 to July 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the October 2009 rating decision, the RO denied service connection for a right ankle disability, a left knee disability, and a right knee disability.  In the March 2011 rating decision, the RO denied service connection for residuals of trauma to the fingers of the left hand.

In January 2012, the appellant submitted claims for service connection for posttraumatic stress disorder (PTSD) and a total rating based on individual unemployability due to service-connected disability (TDIU).  The record currently available to the Board contains no indication that the RO has as yet considered these claims.  Therefore, they are referred to the RO for appropriate action.

The issues of entitlement to service connection for a right ankle disability, a left knee disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The appellant did not sustain trauma to the fingers of the left hand during active service.


CONCLUSION OF LAW

Residuals of trauma to the fingers of the left hand was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a September 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment and personnel records are on file, as are all available post-service medical records which the appellant has identified and authorized VA to obtain.  VA has also obtained records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

Although the appellant has not been afforded a VA medical examination in connection with the claim adjudicated in this decision, the Board concludes that one is not necessary. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

In this case, as set forth below, the most probative evidence shows that there was no event, injury or disease in service to which a current disorder could be related.  For the reasons discussed in more detail below, the Board finds that his statements regarding in-service lacerations to the fingers of his left hand are not credible, nor are his statements that he was diagnosed as having blood poisoning due to an infection of those lacerations.  As such, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorder discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony and questioning by his attorney, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Additionally, the undersigned held the record open for a period of 60 days for the purpose of allowing the appellant's attorney the opportunity to submit additional evidence.  An additional extension of time to submit that evidence was thereafter granted.  In November 2015, the appellant's attorney submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  In view of the foregoing, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the appellant's service treatment records show that, on July 9, 1974, the appellant received sutures after he sustained lacerations to all four fingers of his right hand.  It was noted that he had cut his hand while carrying a garbage can.  

On July 15, 1974, the sutures were removed.  The treatment provider specifically noted that the area was without infection and appeared clean.  (Here, the Board notes that, in medical terms, the abbreviation used by the treatment provider, "s" with a horizontal line over, means "without."  See Medical Abbreviations: 32,000 Conveniences at the Expense of Communication and Safety, 289, (Neil M. Davis, 15th ed. 2011).

Also on July 15, 1974, the appellant underwent a military discharge examination at which he complained that he had a "bad ankle."  No other pertinent complaints were noted, including regarding either hand.  The appellant's upper extremities and skin were examined and determined to be normal.  

In August 2010, the appellant submitted a claim for service connection for residuals of trauma to the fingers of his left hand.  In a June 2011 statement, the appellant indicated that he sustained trauma to his left hand during service in which all four of his fingers were severely cut and required surgery.  He indicated that his right hand had not been injured in service.  

In support of his claim, the RO obtained private medical records showing that, in May 2004, the appellant was noted to have bilateral carpal tunnel syndrome.  Those records do not contain any mention of a laceration to the left hand.

At his July 2015 Board hearing, the appellant testified that he had injured his left hand in service and not his right hand as his service treatment records indicated.  He claimed that he had scars that were a result of his in-service lacerations.  The appellant further testified that, following his in-service lacerations, he "got bacteria in it," and as a result, contracted "blood poisoning."  In support of the appellant's contention in this regard, the appellant's attorney pointed to the July 15, 1974, service treatment record discussed above which she characterized as containing the notation "lined with infection."  The appellant testified that currently experienced numbness in the tips of his fingers.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for residuals of trauma to the fingers of his left hand.

Although the appellant is certainly capable of providing competent statements regarding an in-service left hand injury, the Board does not find those statements to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). 

As set forth above, the appellant's service treatment records clearly show that he sustained lacerations to his right hand in service rather than his left and that such lacerations healed without infection.  There is nothing in the record to corroborate his recollections to the effect that he sustained an injury to his left hand or that he contracted an infection or blood poisoning.  Indeed, there is no indication that he was treated or hospitalized for any infection or blood poisoning.  Rather, the treating physician specifically indicated that there was no infection.  As such, there was actually affirmative evidence showing that that the Veteran did not have any infection as a result of a laceration, as he has more recently asserted.

In addition, the appellant's July 1974 military separation medical examination found his upper extremities and skin to be normal.  The Veteran also denied having a medical history of any bone, joint, or other deformity, as well as loss of a finger.  

Thus, the contemporaneous records contradict the appellant's current contentions, made in the context of a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a Veteran).  

The Board further notes that the Veteran had sought treatment for carpal tunnel syndrome in both extremities prior to filing his claim for service connection for residuals of trauma to the fingers of his left hand.  During such treatment, he reported having numbness associated with the carpal tunnel syndrome in both wrists.  Notably, however, he never reported any prior trauma, lacerations, infections, or blood poisoning in service.  On the other hand, an October 2014 private medical record did note that the Veteran had reported blood poisoning after a 2009 carpal tunnel release performed on his right wrist, and records from the Social Security Administration (SSA) note his report of a staph infection after that surgery.  None of those records reference any infection or blood poisoning in relation to his military service or any injury therein.  The Board finds that, if the appellant had injured his left hand and sustained an infection or blood poisoning in service, he would have mentioned it during this more recent treatment when he reported other times that he believed that he such problems. Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))); see also AZ v. Shinseki, 731 F.3d 1303   (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Additionally, the Board notes that the record on appeal contains other indications that the appellant is an unreliable historian.  For example, during an SSA disability evaluation in September 2009, the appellant reported that he had been discharged from the Army after six months because he fell off a ladder and "crushed" his right ankle.  The appellant's service personnel records, however, show that he was discharged under the Trainee Discharge Program after he failed to display the necessary skills, proper motivation, and attitude to obtain his MOS.  Additionally, medical records provided by SSA show that, in clinical settings in 2008, the appellant reported that he had served in Vietnam for six months and was suffering from flashbacks of his Vietnam experiences.  The appellant's service personnel records, however, show that he did not serve in Vietnam.  Indeed, he had no foreign or overseas service and served on active duty for less than six months.  

For these reasons, the Board finds that the appellant's reports of an in-service injury to his left hand are not credible and do not outweigh the service treatment records showing that he sustained lacerations to the right hand in service and not the left hand.  The Board finds that the most probative evidence shows that the appellant did not sustain lacerations, an infection, blood poisoning, or any other injury to the fingers of his left hand during active duty.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003). 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of trauma to the fingers of the left hand.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Entitlement to service connection for residuals of trauma to the fingers of the left hand is denied.


REMAND

The appellant also seeks service connection for a right ankle disability.  He has conceded that he injured his right ankle prior to service, but has contended that service connection is warranted because his pre-service ankle injury either resolved completely prior to service or did not resolve completely but was aggravated during service.  See e.g. November 2010 statement from appellant; July 2015 hearing testimony.  

After reviewing the record, the Board finds that a clarifying VA medical opinion is required prior to further appellate consideration of this claim.  

The record on appeal shows that, at his January 1974 military enlistment medical examination, the appellant completed a report of medical history in which specifically denied having or ever having had foot trouble, broken bones, or any other bone or joint deformity.  He further denied ever having been a patient in a hospital or having had any other pertinent illness or injury.  His feet and lower extremities were also normal on clinical evaluation.  Under these circumstances, the appellant is legally presumed to have been in sound condition at service entrance.  38 C.F.R. § 3.304(b)(1) (2015); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  

In cases such as this, where the presumption of soundness has initially attached, the burden shifts to the Secretary to show by clear and unmistakable evidence that:  "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

In this case, although the appellant failed to disclose a prior right ankle injury at his January 1974 enlistment examination, his in-service treatment records show that he sought treatment in early July 1974 and reported a history of a fracture to the right talus at the age of 12.  On examination, his range of motion was limited.  According to a radiographic report, an x-ray of the right ankle was performed at that time and was determined to be normal.  Indeed, the radiologist specifically indicated that there was no evidence of fracture or dislocation, and the bony architecture of the ankle was unremarkable.  The appellant was then referred to the orthopedic clinic.  The referral sheet notes that the reason for the request was a possible old fracture at the age of 12, with x-ray evidence of a probable old fracture of the talus.  

At his July 1974 military discharge medical examination, the appellant reported that he had a "bad ankle."  The appellant's lower extremities and feet were examined and determined to be normal, although the examiner noted that the appellant was being followed in the orthopedic clinic for a talus fracture.  

On the day following his separation examination, the appellant was examined in the orthopedic clinic.  It was noted that he had a history of a right talus fracture at the age of 12 or 13 with intermittent pain since that time and a recent aggravation with marching and a sprain.  The impression was subtalar arthritis probably secondary to old fracture.  

In May 2009, the appellant submitted an original application for VA compensation benefits, seeking service connection for residuals of a right ankle injury.  He indicated that, in June 1974, he sustained injury to his right ankle when he slid off a turret.  After a couple of weeks, his ankle did not improve so he sought medical treatment.  He claimed that an x-ray showed that he had fractured his ankle and that a medical discharge had been recommended so he could get surgery outside of the Army.  He claimed that he accepted the discharge and underwent surgery approximately a year and a half after discharge at Mt. Sinai Hospital.  He indicated that his ankle was thereafter fine for a while but had now become arthritis.  

In support of his claim, the RO obtained private clinical records showing that, in November 1981 (more than seven years after service separation), he underwent surgical treatment for a peroneal spastic flat foot at Mt. Sinai Hospital.  It was noted that the appellant had had occasional aching in his right ankle since childhood and that he had injured his ankle going down the stairs while in the military service, although he did not know what military x-rays showed nor had he received treatment.  Since that time, his ankle had gotten progressively worse.  

More recent private clinical records show that, in December 2008, the appellant sought treatment for bilateral foot pain.  The examiner noted that the appellant had a history of cavovarus feet.  The appellant also reported a history of a right subtalar fusion in 1973.  X-ray studies showed some bilateral ankle and midfoot arthritis as well as a subtalar fusion on the right.  

In connection with his claim, the appellant was afforded a VA medical examination in September 2009.  Given the evidence of record and the applicable legal criteria, however, the Board finds that the opinion obtained is inadequate.  First, although the examiner indicated that the appellant's right ankle disability preexisted service, he did not provide an opinion with supporting rationale as to whether it clearly and unmistakably existed prior to service and was not aggravated therein.  Given the legal presumption of soundness discussed above, such an opinion is necessary.  In addition, the examiner noted that the appellant's service treatment records, including a July 1974 X-ray study, did not reveal an in-service fracture or other abnormality.  He further noted that the appellant's current right ankle arthritis is not related to the in-service pain and possible sprain, as a sprain does not cause arthritis.  As noted above, however, the examiner did not comment on the in-service treatment record noting subtalar arthritis probably secondary to an old fracture.  Under these circumstances, clarification is necessary to ensure an adequate medical opinion based on an accurate factual basis.  

Finally, the Board notes the appellant's contentions that he has developed right and left knee disabilities secondary to his right ankle disability.  Given the appellant's contentions and the evidence of record, the Board finds that the issue of entitlement to service connection for a right ankle disability should be resolved prior to further consideration of the secondary claims.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ankle, right knee, and left knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  The appellant should be afforded a VA examination to determine the nature and etiology of any right ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should consider the brief summary of facts provided in this remand.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right ankle disorders.

For each disorder identified, he or she should state whether the disorder clearly and unmistakably preexisted the Veteran's military service.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood. 

If so, the examiner should state whether the disorder increased in severity during service.  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression. I n responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If any right ankle disorder did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


